UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT COMPANY Investment Company Act file number: 811-3916 Name of Registrant: Vanguard Tax-Managed Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Date of fiscal year end: January 31 Date of reporting period: April 30, 2010 Item 1: Schedule of Investments Vanguard Precious Metals and Mining Fund Schedule of Investments As of April 30, 2010 Market Value Shares ($000) Common Stocks (98.6%) Australia (19.6%) Sims Metal Management Ltd. 9,716,041 182,642 *,1 Iluka Resources Ltd. 41,783,827 177,926 * Aquila Resources Ltd. 13,890,164 129,557 BHP Billiton Ltd. 2,700,000 98,702 * OZ Minerals Ltd. 51,000,000 53,682 *,1 St. Barbara Ltd. 195,024,246 48,559 1 Panoramic Resources Ltd. 19,700,000 45,180 *,1 Resolute Mining Ltd. 41,732,759 44,490 Lihir Gold Ltd. 12,000,000 42,406 *,1 Apex Minerals NL 260,000,000 4,784 * MIL Resources Ltd. 1,678,671 54 Canada (18.4%) *,1 Centerra Gold Inc. 16,000,000 179,720 1 Sherritt International Corp. 19,175,000 149,126 *,1 Harry Winston Diamond Corp. 9,750,000 107,214 * Eldorado Gold Corp. 5,250,000 80,626 *,1, 2 Nevsun Resources Ltd. Private Placement 25,500,000 67,779 First Quantum Minerals Ltd. 700,000 53,709 Franco-Nevada Corp. 1,850,000 53,326 *,1 Nevsun Resources Ltd. 13,000,000 38,393 * Minefinders Corp. 2,800,000 28,168 * SEMAFO Inc. 3,000,000 19,138 * Claude Resources Inc. 2,650,000 3,445 France (11.9%) Eramet 716,626 258,612 ^,1 Imerys SA 4,056,000 247,256 Germany (2.8%) ^ K&S AG 2,040,000 117,318 Indonesia (0.2%) International Nickel Indonesia Tbk PT 17,500,000 9,501 Ireland (0.1%) * Kenmare Resources PLC 13,627,035 2,749 Papua New Guinea (0.0%) * Bougainville Copper Ltd. 2,000,000 1,152 Peru (0.5%) Cia de Minas Buenaventura SA ADR 600,000 19,734 Singapore (3.6%) Noble Group Ltd. 69,999,052 151,820 South Africa (11.2%) Impala Platinum Holdings Ltd. ADR 9,100,000 258,440 Anglo Platinum Ltd. ADR 1,250,000 137,500 Northam Platinum Ltd. 11,200,000 78,956 United Kingdom (20.8%) *,1 Lonmin PLC 10,391,666 300,224 Johnson Matthey PLC 9,700,000 257,972 1 Hochschild Mining PLC 34,000,000 129,052 Petropavlovsk PLC 5,500,000 98,260 Vedanta Resources PLC 1,700,000 64,985 Eurasian Natural Resources Corp. PLC 1,200,000 22,248 * Gem Diamonds Ltd. 1,800,000 7,959 * Mwana Africa PLC 9,880,219 1,572 * Gemfields PLC 3,333,333 251 * Zambezi Resources Ltd. 4,895,833 127 United States (9.5%) Newmont Mining Corp. 3,000,000 168,240 1 AMCOL International Corp. 3,030,000 87,082 Schnitzer Steel Industries Inc. 1,550,000 83,700 *,1 Anatolia Minerals Development Ltd. 9,132,700 42,346 Minerals Technologies Inc. 250,000 14,425 Peabody Energy Corp. 100,000 4,672 Total Common Stocks (Cost $3,547,918) Precious Metals (0.1%) * Platinum Bullion (In Troy Ounces) 2,009 3,489 Total Precious Metals (Cost $1,212) Market Value Coupon Shares ($000) Temporary Cash Investment (10.4%) Money Market Fund (10.4%) 3,4 Vanguard Market Liquidity Fund (Cost $442,554) 0.210% 442,553,683 442,554 Total Investments (109.1%) (Cost $3,991,684) Other Assets and Liabilities-Net (-9.1%) 4 Net Assets (100%) * Non-income-producing security. ^ Part of security position is on loan to broker-dealers. The total value of securities on loan is $343,876,000. 1 Considered an affiliated company of the fund as the fund owns more than 5% of the outstanding voting securities of such company. 2 Restricted security represents 1.6% of net assets. 3 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 4 Includes $372,100,000 of collateral received for securities on loan. ADRAmerican Depositary Receipt. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the fund's pricing time but after the close of the securities primary markets, are valued at their fair values calculated according to procedures adopted by the board of trustees. These procedures include obtaining quotations from an independent pricing service, monitoring news to identify significant market- or security-specific events, and evaluating changes in the values of foreign market proxies (for example, ADRs, futures contracts, or exchange-traded funds), between the time the foreign markets close and the fund's pricing time. When fair-value pricing is employed, the prices of securities used by a fund to calculate its net asset value may differ from quoted or published prices for the same securities. Precious metals are valued at the mean of the latest quoted bid and asked prices. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. B. Foreign Currency: Securities and other assets and liabilities denominated in foreign currencies are translated into U.S. dollars using exchange rates obtained from an independent third party as of the fund's pricing time on the valuation date. Realized gains (losses) and unrealized appreciation (depreciation) on investment securities include the effects of changes in exchange rates since the securities were purchased, combined with the effects of changes in security prices. Fluctuations in the value of other assets and liabilities resulting from changes in exchange rates are recorded as unrealized foreign currency gains (losses) until the assets or liabilities are settled in cash, at which time they are recorded as realized foreign currency gains (losses). Precious Metals and Mining Fund C. Certain of the fund's investments are in companies that are considered to be affiliated companies of the fund because the fund owns more than 5% of the outstanding voting securities of the company. Transactions during the period in securities of these companies were as follows: Current Period Transactions January 31, Proceeds 2010 From April 30, 2010 Market Purchases Securities Dividend Market Value at Cost Sold Income Value ($000) ($000) ($000) ($000) ($000) AMCOL International Corp. 76,144 - - 545 87,082 Anatolia Minerals Development Ltd. - 39,396 - - 42,346 Apex Minerals NL 7,085 - - - 4,784 Centerra Gold Inc. 162,058 - - - 179,720 Harry Winston Diamond Corp. 83,200 7,015 - - 107,214 Hochschild Mining PLC 135,378 10,707 - 684 129,052 Iluka Resources Ltd. 121,198 - - - 177,926 Imerys SA 224,312 - - - 247,256 Johnson Matthey PLC 262,966 - 38,600 - NA¹ Lonmin PLC 297,263 - - - 300,224 Nevsun Resources Ltd. Private Placement - 54,978 - - 67,779 Nevsun Resources Ltd. 24,924 - - - 38,393 Panoramic Resources Ltd. 31,730 - - 1,781 45,180 Petropavlovsk PLC 131,813 - 54,598 603 NA¹ Resolute Mining Ltd. 32,015 4,890 - - 44,490 Sherritt International Corp. 98,625 15,775 - 643 149,126 St. Barbara Ltd. 39,500 3,641 - - 48,559 1,728,211 4,256 1,669,131 1 Not applicable - At April 30, 2010, the security was still held but the issuer was no longer an affiliated company of the fund. Precious Metals and Mining Fund D. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1Quoted prices in active markets for identical securities. Level 2Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). The following table summarizes the fund's investments as of April 30, 2010, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Common Stocks  North America 1,113,330  67,779 Common Stocks - Other 415,674 2,577,996  Precious Metals 3,489   Temporary Cash Investments 442,554   Total 1,975,047 2,577,996 67,779 The following table summarizes changes in investments valued based on Level 3 inputs during the period ended April 30, 2010: Investments in Common Stock  North America Amount Valued Based on Level 3 Inputs ($000) Balance as of January 31, 2010 98 Total Purchases 54,978 Total Sales (1,326) Change in Unrealized Appreciation (Depreciation) 14,029 Balance as of April 30, 2010 67,779 E. At April 30, 2010, the cost of investment securities for tax purposes was $4,062,827,000. Net unrealized appreciation of investment securities for tax purposes was $557,995,000, consisting of unrealized gains of $962,650,000 on securities that had risen in value since their purchase and $404,655,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard Health Care Fund Schedule of Investments As of April 30, 2010 Market Value Shares ($000) Common Stocks (89.8%) United States (67.5%) Biotechnology (8.6%) * Amgen Inc. 8,838,455 506,974 *,1 Cephalon Inc. 5,464,502 350,821 * Genzyme Corp. 5,369,340 285,864 *,1 OSI Pharmaceuticals Inc. 3,290,873 193,075 * Biogen Idec Inc. 2,470,000 131,527 * Vertex Pharmaceuticals Inc. 1,593,800 61,792 * Gilead Sciences Inc. 1,500,000 59,505 * Amylin Pharmaceuticals Inc. 1,557,200 32,141 * Ironwood Pharmaceuticals Inc. 2,000,000 25,840 * Onyx Pharmaceuticals Inc. 807,200 23,304 * Cubist Pharmaceuticals Inc. 586,542 13,150 * United Therapeutics Corp. 222,000 12,629 Chemicals (1.0%) Sigma-Aldrich Corp. 3,480,000 206,364 Food & Staples Retailing (2.0%) Walgreen Co. 11,300,000 397,195 Food Products (0.4%) Mead Johnson Nutrition Co. 1,621,937 83,708 Health Care Equipment & Supplies (8.8%) * St. Jude Medical Inc. 8,910,900 363,743 Medtronic Inc. 6,814,900 297,743 Becton Dickinson and Co. 3,402,500 259,849 Beckman Coulter Inc. 2,511,784 156,735 Baxter International Inc. 3,300,000 155,826 * Boston Scientific Corp. 20,200,000 138,976 DENTSPLY International Inc. 2,485,400 91,065 * CareFusion Corp. 3,268,354 90,141 * Hospira Inc. 1,395,070 75,041 Covidien PLC 1,150,000 55,188 * Zimmer Holdings Inc. 500,000 30,455 STERIS Corp. 803,083 26,727 Health Care Providers & Services (19.2%) McKesson Corp. 11,189,900 725,217 UnitedHealth Group Inc. 18,885,100 572,407 * WellPoint Inc. 6,702,400 360,589 Quest Diagnostics Inc. 5,785,400 330,694 * Humana Inc. 7,060,094 322,788 CIGNA Corp. 7,810,600 250,408 Cardinal Health Inc. 6,536,708 226,758 * Laboratory Corp. of America Holdings 2,731,360 214,603 *,1 Coventry Health Care Inc. 8,957,500 212,651 Universal Health Services Inc. Class B 4,320,800 160,388 *,1 Health Management Associates Inc. Class A 15,756,900 146,854 * Health Net Inc. 4,663,458 102,689 Owens & Minor Inc. 3,000,000 94,350 Aetna Inc. 2,050,000 60,578 * DaVita Inc. 304,600 19,016 * WellCare Health Plans Inc. 449,000 12,855 Health Care Technology (1.3%) * Cerner Corp. 3,150,000 267,467 Household Products (0.1%) * Energizer Holdings Inc. 337,300 20,609 Life Sciences Tools & Services (0.4%) *,1 Parexel International Corp. 2,940,400 69,335 Machinery (0.4%) Pall Corp. 2,104,600 82,058 Pharmaceuticals (25.3%) Merck & Co. Inc. 33,830,248 1,185,412 *,1 Forest Laboratories Inc. 29,933,000 815,974 Pfizer Inc. 43,959,788 735,008 Eli Lilly & Co. 19,879,900 695,200 Abbott Laboratories 13,300,000 680,428 Johnson & Johnson 5,800,000 372,940 Bristol-Myers Squibb Co. 9,078,361 229,592 Perrigo Co. 3,609,100 220,263 * Watson Pharmaceuticals Inc. 1,900,000 81,358 * Warner Chilcott PLC Class A 232,200 6,585 Total United States International (22.3%) Belgium (0.3%) ^ UCB SA 1,644,146 63,689 Denmark (0.3%) Novo Nordisk A/S Class B 700,000 57,595 France (2.8%) Sanofi-Aventis SA 7,126,233 486,142 Ipsen SA 1,400,000 66,878 Germany (0.6%) ^ Bayer AG 1,394,656 89,087 ^ Fresenius Medical Care AG & Co. KGaA 611,950 33,133 Ireland (0.3%) * Elan Corp. PLC ADR 8,262,700 55,525 Japan (9.1%) Astellas Pharma Inc. 14,265,700 499,513 Takeda Pharmaceutical Co. Ltd. 9,249,900 397,148 Eisai Co. Ltd. 8,493,700 290,302 Daiichi Sankyo Co. Ltd. 12,251,500 212,911 Shionogi & Co. Ltd. 10,126,000 182,793 Mitsubishi Tanabe Pharma Corp. 6,850,000 90,632 Chugai Pharmaceutical Co. Ltd. 4,101,800 74,209 Ono Pharmaceutical Co. Ltd. 960,000 39,767 Terumo Corp. 200,000 10,189 Switzerland (5.2%) Roche Holding AG 4,113,977 649,552 Novartis AG 6,169,880 314,570 Roche Holding AG (Bearer) 464,320 75,670 United Kingdom (3.7%) AstraZeneca PLC 14,881,500 657,567 GlaxoSmithKline PLC ADR 2,042,381 76,160 Total International Total Common Stocks (Cost $12,924,517) Coupon Temporary Cash Investments (11.2%) Money Market Fund (1.0%) 2,3 Vanguard Market Liquidity Fund 0.210% 197,985,000 197,985 Face Market Maturity Amount Value Coupon Date ($000) ($000) Commercial Paper (2.0%) General Electric Capital Corp. 0.270% 7/19/10 200,000 199,877 General Electric Capital Services Inc. 0.180% 5/3/10 200,000 199,997 Repurchase Agreements (6.9%) Bank of America Securities, LLC (Dated 4/30/10, Repurchase Value $557,409,000, collateralized by Federal Home Loan Mortgage Corp. 2.704%- 5.956%, 11/1/34-11/1/38 and Federal National Mortgage Assn. 1.745%-6.327%, 11/1/15-6/1/46 0.200% 5/3/10 557,400 557,400 Barclays Capital Inc. (Dated 4/30/10, Repurchase Value $815,914,000, collateralized by U.S. Treasury Note 2.375%-3.250%, 10/31/14- 12/31/16) 0.200% 5/3/10 815,900 815,900 U.S. Government and Agency Obligations (1.3%) 4 Fannie Mae Discount Notes 0.180% 5/25/10 250,000 249,980 Total Temporary Cash Investments (Cost $2,221,135) Total Investments (101.0%) (Cost $15,145,652) Other Assets and Liabilities-Net (-1.0%) 2 Net Assets (100%) * Non-income-producing security. ^ Part of security position is on loan to broker-dealers. The total value of securities on loan is $183,471,000. 1 Considered an affiliated company of the fund as the fund owns more than 5% of the outstanding voting securities of such company. 2 Includes $197,985,000 of collateral received for securities on loan. 3 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 4 The issuer operates under a congressional charter; its securities are not backed by the full faith and credit of the U.S. government. ADRAmerican Depositary Receipt. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the fund's pricing time but after the close of the securities primary markets, are valued at their fair values calculated according to procedures adopted by the board of trustees. These procedures include obtaining quotations from an independent pricing service, monitoring news to identify significant market- or security-specific events, and evaluating changes in the values of foreign market proxies (for example, ADRs, futures contracts, or exchange-traded funds), between the time the foreign markets close and the fund's pricing time. When fair-value pricing is employed, the prices of securities used by a fund to calculate its net asset value may differ from quoted or published prices for the same securities. Investments in Vanguard Market Liquidity Fund are valued at that funds net asset value. Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. B. Foreign Currency: Securities and other assets and liabilities denominated in foreign currencies are translated into U.S. dollars using exchange rates obtained from an independent third party as of the fund's pricing time on the valuation date. Realized gains (losses) and unrealized appreciation (depreciation) on investment securities include the effects of changes in exchange rates since the securities were purchased, combined with the effects of changes in security prices. Fluctuations in the value of other assets and liabilities resulting from changes in exchange rates are recorded as unrealized foreign currency gains (losses) until the assets or liabilities are settled in cash, at which time they are recorded as realized foreign currency gains (losses). C. Certain of the fund's investments are in companies that are considered to be affiliated companies of the fund because the fund owns more than 5% of the outstanding voting securities of the company. Transactions during the period in securities of these companies were as follows: Current Period Transactions January 31, Proceeds April 30, 2010 From 2010 Market Purchases Securities Dividend Market Value at Cost Sold Income Value ($000) ($000) ($000) ($000) ($000) Cephalon Inc. 348,854 - - - 350,821 Coventry Health Care Inc. 204,948 - - - 212,651 Forest Laboratories Inc. 893,142 - 5,971 - 815,974 Health Management Associates Inc. Class A 104,626 - - - 146,854 OSI Pharmaceuticals Inc. 131,435 - 31,153 - 193,075 Parexel International Corp. 60,735 - 4,625 - 69,335 1,743,740 1,788,710 D. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1Quoted prices in active markets for identical securities. Level 2Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). The following table summarizes the fund's investments as of April 30, 2010, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Common Stocks  United States 13,400,452   Common Stocks - International 131,685 4,291,347  Temporary Cash Investments 197,985 2,023,154  Total 13,730,122 6,314,501  E. At April 30, 2010, the cost of investment securities for tax purposes was $15,145,652,000. Net unrealized appreciation of investment securities for tax purposes was $4,898,971,000, consisting of unrealized gains of $6,001,888,000 on securities that had risen in value since their purchase and $1,102,917,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard Dividend Growth Fund Schedule of Investments As of April 30, 2010 Market Value Shares ($000) Common Stocks (95.2%) Consumer Discretionary (8.9%) Lowe's Cos. Inc. 2,490,790 67,550 McDonald's Corp. 931,020 65,721 Staples Inc. 2,706,870 63,693 Walt Disney Co. 1,562,730 57,571 NIKE Inc. Class B 715,750 54,332 Consumer Staples (15.2%) Sysco Corp. 2,616,290 82,518 PepsiCo Inc. 1,196,940 78,065 Wal-Mart Stores Inc. 1,420,370 76,203 Procter & Gamble Co. 1,210,210 75,227 Walgreen Co. 1,857,480 65,290 Kimberly-Clark Corp. 847,710 51,931 Coca-Cola Co. 971,550 51,929 Colgate-Palmolive Co. 550,730 46,316 Energy (13.0%) BG Group PLC 5,627,429 95,119 ConocoPhillips 1,413,100 83,641 Chevron Corp. 1,015,960 82,740 Exxon Mobil Corp. 1,198,780 81,337 Schlumberger Ltd. 823,180 58,792 BP PLC ADR 899,910 46,930 Financials (8.1%) ACE Ltd. 1,449,740 77,112 Wells Fargo & Co. 2,130,510 70,541 Chubb Corp. 1,057,340 55,901 Marsh & McLennan Cos. Inc. 1,774,110 42,969 JPMorgan Chase & Co. 765,380 32,590 Health Care (15.1%) Johnson & Johnson 1,730,240 111,255 Cardinal Health Inc. 2,460,460 85,353 Pfizer Inc. 4,786,500 80,030 Medtronic Inc. 1,556,290 67,994 Eli Lilly & Co. 1,818,680 63,599 Abbott Laboratories 1,210,940 61,952 ^ AstraZeneca PLC ADR 1,220,530 53,984 Industrials (15.5%) United Parcel Service Inc. Class B 1,467,450 101,459 Honeywell International Inc. 1,680,370 79,767 Lockheed Martin Corp. 922,240 78,289 General Dynamics Corp. 975,340 74,477 Waste Management Inc. 1,635,130 56,706 Emerson Electric Co. 1,065,920 55,673 United Technologies Corp. 674,500 50,554 Illinois Tool Works Inc. 790,500 40,395 Information Technology (13.4%) Automatic Data Processing Inc. 2,706,500 117,354 Western Union Co. 4,231,500 77,225 International Business Machines Corp. 592,790 76,470 Accenture PLC Class A 1,584,380 69,142 Microsoft Corp. 2,068,220 63,163 Linear Technology Corp. 1,990,710 59,841 Materials (3.0%) Praxair Inc. 801,840 67,170 Ecolab Inc. 738,160 36,052 Telecommunication Services (1.5%) AT&T Inc. 1,953,230 50,901 Utilities (1.5%) Dominion Resources Inc. 1,232,070 51,501 Total Common Stocks (Cost $2,890,495) Market Value Coupon Shares ($000) Temporary Cash Investments (7.7%) Money Market Fund (1.3%) 1,2 Vanguard Market Liquidity Fund 0.210% 43,470,000 43,470 Face Market Maturity Amount Value Coupon Date ($000) ($000) Repurchase Agreement (6.4%) Credit Suisse First Securities (USA) LLC (Dated 4/30/10, Repurchase Value $221,804,000, collateralized by Federal Home Loan Mortgage Corp. 4.000%- 6.000%, 6/1/13-12/1/39) 0.200% 5/3/10 221,800 221,800 Total Temporary Cash Investments (Cost $265,270) Total Investments (102.9%) (Cost $3,155,765) Other Assets and Liabilities-Net (-2.9%) 2 Net Assets (100%) ^ Part of security position is on loan to broker-dealers. The total value of securities on loan is $41,797,000. 1 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 2 Includes $43,470,000 of collateral received for securities on loan. ADRAmerican Depositary Receipt. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest Dividend Growth Fund quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the fund's pricing time but after the close of the securities primary markets, are valued at their fair values calculated according to procedures adopted by the board of trustees. These procedures include obtaining quotations from an independent pricing service, monitoring news to identify significant market- or security-specific events, and evaluating changes in the values of foreign market proxies (for example, ADRs, futures contracts, or exchange-traded funds), between the time the foreign markets close and the fund's pricing time. When fair-value pricing is employed, the prices of securities used by a fund to calculate its net asset value may differ from quoted or published prices for the same securities. Investments in Vanguard Market Liquidity Fund are valued at that funds net asset value. Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. B. Foreign Currency: Securities and other assets and liabilities denominated in foreign currencies are translated into U.S. dollars using exchange rates obtained from an independent third party as of the fund's pricing time on the valuation date. Realized gains (losses) and unrealized appreciation (depreciation) on investment securities include the effects of changes in exchange rates since the securities were purchased, combined with the effects of changes in security prices. Fluctuations in the value of other assets and liabilities resulting from changes in exchange rates are recorded as unrealized foreign currency gains (losses) until the assets or liabilities are settled in cash, at which time they are recorded as realized foreign currency gains (losses). C. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1Quoted prices in active markets for identical securities. Level 2Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). The following table summarizes the fund's investments as of April 30, 2010, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Common Stocks 3,199,205 95,119 - Temporary Cash Investments 43,470 221,800 - Total 3,242,675 316,919 - D. At April 30, 2010, the cost of investment securities for tax purposes was $3,155,765,000. Net unrealized appreciation of investment securities for tax purposes was $403,829,000, consisting of unrealized gains of $425,225,000 on securities that had risen in value since their purchase and $21,396,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard Energy Fund Schedule of Investments As of April 30, 2010 Market Value Shares ($000) Common Stocks (95.9%) 1 United States (59.9%) Electric Utilities (0.4%) Exelon Corp. 1,084,400 47,269 Energy Equipment & Services (11.8%) Halliburton Co. 13,433,132 411,725 Baker Hughes Inc. 7,129,300 354,754 Schlumberger Ltd. 4,799,864 342,806 * Weatherford International Ltd. 9,410,200 170,419 * SEACOR Holdings Inc. 849,208 71,478 National Oilwell Varco Inc. 937,876 41,295 Noble Corp. 67,872 2,680 * Transocean Ltd. 32,406 2,348 * Rowan Cos. Inc. 71,600 2,133 Helmerich & Payne Inc. 49,700 2,019 Diamond Offshore Drilling Inc. 24,800 1,962 Patterson-UTI Energy Inc. 121,200 1,853 Exchange-Traded Fund (0.5%) ^,2 Vanguard Energy ETF 663,000 58,191 Gas Utilities (2.0%) EQT Corp. 3,547,600 154,285 Questar Corp. 1,800,718 86,345 Oil, Gas & Consumable Fuels (45.2%) Exxon Mobil Corp. 11,390,498 772,845 Occidental Petroleum Corp. 6,578,301 583,232 Chevron Corp. 7,143,535 581,769 EOG Resources Inc. 3,946,436 442,474 ConocoPhillips 5,911,909 349,926 Marathon Oil Corp. 8,626,491 277,342 Noble Energy Inc. 3,432,300 262,228 Hess Corp. 3,667,989 233,101 3 Cabot Oil & Gas Corp. 6,147,631 222,114 Consol Energy Inc. 4,947,200 221,041 Peabody Energy Corp. 3,794,000 177,256 * Denbury Resources Inc. 8,785,444 168,241 Anadarko Petroleum Corp. 2,687,460 167,053 Devon Energy Corp. 1,982,907 133,509 * Ultra Petroleum Corp. 2,784,936 133,036 Valero Energy Corp. 5,986,742 124,464 Chesapeake Energy Corp. 4,203,637 100,047 Range Resources Corp. 1,770,300 84,550 * Newfield Exploration Co. 1,190,903 69,299 XTO Energy Inc. 1,424,445 67,690 * Southwestern Energy Co. 1,478,800 58,679 Arch Coal Inc. 1,410,926 38,095 * Forest Oil Corp. 1,030,545 30,195 * Quicksilver Resources Inc. 2,167,473 30,063 * SandRidge Energy Inc. 3,024,400 22,713 * Plains Exploration & Production Co. 518,219 15,189 Apache Corp. 53,070 5,400 Williams Cos. Inc. 137,500 3,246 El Paso Corp. 218,600 2,645 Cimarex Energy Co. 36,900 2,512 Total United States International (36.0%) Australia (1.9%) BHP Billiton Ltd. ADR 3,118,500 226,996 Woodside Petroleum Ltd. 20,122 834 Austria (0.7%) OMV AG 2,468,936 88,222 Belgium (0.1%) * Hansen Transmissions International NV 6,645,381 10,214 Brazil (2.4%) Petroleo Brasileiro SA ADR 6,412,800 272,095 Petroleo Brasileiro SA Prior Pfd. 310,820 5,860 Petroleo Brasileiro SA 219,342 4,635 Canada (9.9%) Suncor Energy Inc. 8,007,612 273,620 Canadian Natural Resources Ltd. 3,275,259 251,998 Cenovus Energy Inc. 5,289,700 154,988 Husky Energy Inc. 4,765,900 134,701 EnCana Corp. 3,346,800 110,679 Imperial Oil Ltd. 1,457,377 61,210 Canadian Oil Sands Trust 1,894,475 57,349 Cameco Corp. 1,839,300 45,265 ^ Penn West Energy Trust 2,120,121 42,551 Progress Energy Resources Corp. 2,558,643 30,654 Canadian Natural Resources Ltd. 82,439 6,349 EnCana Corp. 133,139 4,404 Cenovus Energy Inc. 143,439 4,218 Suncor Energy Inc. 122,584 4,193 TransCanada Corp. 28,996 1,023 Trican Well Service Ltd. 53,300 677 Talisman Energy Inc. 21,073 359 Enbridge Inc. 4,100 199 China (1.8%) PetroChina Co. Ltd. ADR 1,791,600 206,267 China Petroleum & Chemical Corp. 3,390,000 2,718 Yanzhou Coal Mining Co. Ltd. 926,000 2,576 CNOOC Ltd. 1,085,717 1,910 PetroChina Co. Ltd. 1,024,000 1,179 China Oilfield Services Ltd. 708,000 987 France (2.3%) Total SA ADR 4,631,900 251,883 Total SA 260,267 14,160 Technip SA 31,852 2,547 Hungary (0.0%) * MOL Hungarian Oil and Gas Nyrt. 21,980 2,226 India (1.3%) Reliance Industries Ltd. 6,567,951 151,883 Oil & Natural Gas Corp. Ltd. 96,346 2,275 Bharat Petroleum Corp. Ltd. 138,059 1,608 Indonesia (0.0%) Tambang Batubara Bukit Asam Tbk PT 894,500 1,821 Indo Tambangraya Megah PT 372,000 1,592 Italy (1.6%) ENI SPA ADR 3,915,050 174,024 ENI SPA 355,201 7,939 Saipem SPA 72,530 2,708 Japan (0.5%) Inpex Corp. 7,727 54,376 Malaysia (0.0%) Petronas Dagangan Bhd. 533,300 1,512 Netherlands (0.0%) Fugro NV 32,417 2,110 Norway (1.3%) *,^ Statoil ASA ADR 5,976,800 144,459 Statoil ASA 191,560 4,632 Seadrill Ltd. 100,150 2,523 Poland (0.0%) * Grupa Lotos SA 97,133 1,080 Russia (1.9%) Gazprom OAO ADR 7,432,406 170,620 Rosneft Oil Co. GDR 5,809,669 46,494 Lukoil OAO ADR 79,913 4,495 Tatneft ADR 83,123 2,506 Surgutneftegaz ADR 162,440 1,537 Surgutneftegaz Prior Pfd. 2,198,700 1,182 Gazprom Neft JSC 181,416 979 Gazprom OAO 124,674 714 South Africa (0.0%) Sasol Ltd. 22,266 901 Spain (1.2%) * Repsol YPF SA ADR 6,088,500 142,775 Repsol YPF SA 146,166 3,432 Thailand (0.1%) PTT PCL (Foreign) 297,300 2,332 Banpu PCL 108,300 2,144 Thai Oil PCL (Foreign) 1,272,800 1,821 PTT Aromatics & Refining PCL (Foreign) 2,049,400 1,733 Turkey (0.0%) Tupras Turkiye Petrol Rafine 94,880 2,110 United Kingdom (9.0%) BP PLC ADR 8,890,400 463,634 BG Group PLC 17,492,285 295,667 Royal Dutch Shell PLC ADR 3,401,500 213,444 Ensco PLC ADR 1,241,300 58,564 BP PLC 2,237,909 19,519 Royal Dutch Shell PLC Class A 324,083 10,094 Royal Dutch Shell PLC Class B 325,712 9,820 Royal Dutch Shell PLC Class A (Amsterdam Shares) 94,464 2,964 Tullow Oil PLC 11,527 201 Total International Total Common Stocks (Cost $7,502,558) Market Value Coupon Shares ($000) Temporary Cash Investments (5.8%) 1 Money Market Fund (2.9%) 4,5 Vanguard Market Liquidity Fund 0.210% 346,702,381 346,702 Face Market Maturity Amount Value Coupon Date ($000) ($000) Repurchase Agreement (2.7%) Deutsche Bank Securities, Inc. (Dated 4/30/10, Repurchase Value $326,505,000, collateralized by Federal National Mortgage Assn. 4.000%-7.000%, 4/1/23-9/1/39) 0.200% 5/3/10 326,500 326,500 U.S. Government and Agency Obligations (0.2%) 6,7 Fannie Mae Discount Notes 0.220% 7/21/10 2,000 1,999 6,7 Fannie Mae Discount Notes 0.300% 9/8/10 2,000 1,998 6,7 Federal Home Loan Bank Discount Notes 0.195% 7/14/10 1,000 1,000 6,7 Freddie Mac Discount Notes 0.320% 9/7/10 15,390 15,374 6,7 Freddie Mac Discount Notes 0.245% 9/21/10 500 499 6,7 Freddie Mac Discount Notes 0.361% 12/16/10 2,500 2,493 Total Temporary Cash Investments (Cost $696,564) Total Investments (101.7%) (Cost $8,199,122) Other Assets and Liabilities-Net (-1.7%) 5 Net Assets (100%) * Non-income-producing security. ^ Part of security position is on loan to broker-dealers. The total value of securities on loan is $55,617,000. 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the fund's effective common stock and temporary cash investment positions represent 97.4% and 4.3%, respectively, of net assets. 2 Considered an affiliated company of the fund as the issuer is another member of The Vanguard Group. 3 Considered an affiliated company of the fund as the fund owns more than 5% of the outstanding voting securities of such company. 4 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 5 Includes $58,041,000 of collateral received for securities on loan. 6 The issuer operates under a congressional charter; its securities are not backed by the full faith and credit of the U.S. government. 7 Securities with a value of $23,363,000 have been segregated as initial margin for open futures contracts. ADRAmerican Depositary Receipt. GDRGlobal Depositary Receipt. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the fund's pricing time but after the close of the securities primary markets, are valued at their fair values calculated according to procedures adopted by the board of trustees. These procedures include obtaining quotations from an independent pricing service, monitoring news to identify significant market- or security-specific events, and evaluating changes in the values of foreign market proxies (for example, ADRs, futures contracts, or exchange-traded funds), between the time the foreign markets close and the fund's pricing time. When fair-value pricing is employed, the prices of securities used by a fund to calculate its net asset value may differ from quoted or published prices for the same securities. Investments in Vanguard Market Liquidity Fund are valued at that funds net asset value. Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. B. Foreign Currency: Securities and other assets and liabilities denominated in foreign currencies are translated into U.S. dollars using exchange rates obtained from an independent third party as of the fund's pricing time on the valuation date. Realized gains (losses) and unrealized appreciation (depreciation) on investment securities include the effects of changes in exchange rates since the securities were purchased, combined with the effects of changes in security prices. Fluctuations in the value of other assets and liabilities resulting from changes in exchange rates are recorded as unrealized foreign currency gains (losses) until the assets or liabilities are settled in cash, at which time they are recorded as realized foreign currency gains (losses). C. Futures Contracts: The fund uses index futures contracts to a limited extent, with the objective of maintaining full exposure to the stock market while maintaining liquidity. The fund may purchase or sell futures contracts to achieve a desired level of investment, whether to accommodate portfolio turnover or cash flows from capital share transactions. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of stocks held by the fund and the prices of futures contracts, and the possibility of an illiquid market. Futures contracts are valued at their quoted daily settlement prices. The aggregate principal amounts of the contracts are not recorded in the Schedule of Investments. Fluctuations in the value of the contracts are recorded in the Schedule of Investments as an asset (liability). Energy Fund At April 30, 2010, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: ($000) Number of Aggregate Long (Short) Settlement Unrealized Contracts Value Appreciation Futures Contracts Expiration Long (Short) (Depreciation) S&P 500 Index June 2010 436 128,991 4,212 E-mini S&P 500 Index June 2010 930 55,028 (312) Unrealized appreciation (depreciation) on open futures contracts is required to be treated as realized gain (loss) for tax purposes. D. The fund has invested in a company that is considered to be an affiliated company of the fund because the fund owns more than 5% of the outstanding voting securities of the company. Transactions during the period in securities of this company were as follows: Current Period Transactions Proceeds Jan. 31, 2010 from April 30, 2010 Market Purchases Securities Dividend Market Value At Cost Sold Income Value ($000) ($000) ($000) ($000) ($000) Cabot Oil & Gas Corp. NA 1 48,275  146 222,114 1 Not applicable  At January 31, 2010, the issuer was not an affiliated company of the fund. E. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1Quoted prices in active markets for identical securities. Level 2Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). The following table summarizes the fund's investments as of April 30, 2010, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Common StocksUnited States 7,131,516   Common StocksInternational 3,291,725 1,002,245  Temporary Cash Investments 346,702 349,863  Futures ContractsLiabilities 1 (3,405)   Total 10,766,538 1,352,108  1 Represents variation margin on the last day of the reporting period. Energy Fund F. At April 30, 2010, the cost of investment securities for tax purposes was $8,199,122,000. Net unrealized appreciation of investment securities for tax purposes was $3,922,929,000, consisting of unrealized gains of $4,151,248,000 on securities that had risen in value since their purchase and $231,319,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard REIT Index Fund Schedule of Investments As of April 30, 2010 Market Value Shares ($000) Real Estate Investment Trusts (99.3%) 1 Diversified REITs (8.6%) Vornado Realty Trust 8,602,871 717,221 2 Liberty Property Trust 5,971,502 201,897 2 Washington Real Estate Investment Trust 3,167,381 99,614 PS Business Parks Inc. 1,034,426 62,066 Colonial Properties Trust 3,340,600 52,681 Cousins Properties Inc. 4,799,919 38,687 2 Investors Real Estate Trust 3,805,628 33,223 2 CapLease Inc. 2,733,166 15,934 Winthrop Realty Trust 716,697 9,676 * Gramercy Capital Corp. 2,245,934 5,682 Industrial REITs (5.5%) 2 ProLogis 25,092,676 330,470 2 AMB Property Corp. 8,789,007 244,862 2 DCT Industrial Trust Inc. 10,993,456 57,826 2 EastGroup Properties Inc. 1,385,726 56,648 2 DuPont Fabros Technology Inc. 2,224,198 49,310 2 First Potomac Realty Trust 1,923,279 31,196 * First Industrial Realty Trust Inc. 3,103,495 24,766 Office REITs (16.8%) 2 Boston Properties Inc. 7,355,884 580,085 2 SL Green Realty Corp. 4,094,952 254,583 Digital Realty Trust Inc. 3,854,781 226,276 2 Alexandria Real Estate Equities Inc. 2,342,432 165,868 2 Duke Realty Corp. 11,878,335 160,714 2 Mack-Cali Realty Corp. 4,170,571 143,301 2 Corporate Office Properties Trust SBI MD 3,088,862 124,944 2 Highwoods Properties Inc. 3,769,215 120,502 2 BioMed Realty Trust Inc. 5,905,222 109,306 2 HRPT Properties Trust 13,461,632 105,539 2 Kilroy Realty Corp. 2,709,360 94,990 2 Brandywine Realty Trust 6,818,438 86,867 Douglas Emmett Inc. 5,156,822 86,325 Franklin Street Properties Corp. 3,802,909 56,055 Lexington Realty Trust 5,922,791 41,933 Government Properties Income Trust 1,150,056 31,178 2 Parkway Properties Inc. 1,146,289 22,582 Residential REITs (16.2%) 2 Equity Residential 14,643,173 662,896 2 AvalonBay Communities Inc. 4,318,222 449,268 2 Camden Property Trust 3,403,060 164,810 2 UDR Inc. 8,103,753 164,587 2 Essex Property Trust Inc. 1,544,067 163,393 2 Apartment Investment & Management Co. 6,204,399 139,041 2 BRE Properties Inc. 3,322,685 138,755 2 Home Properties Inc. 1,779,223 88,410 2 Equity Lifestyle Properties Inc. 1,530,024 84,932 2 Mid-America Apartment Communities Inc. 1,530,284 84,579 2 American Campus Communities Inc. 2,768,349 77,984 2 Post Properties Inc. 2,569,486 66,190 Sun Communities Inc. 946,540 27,374 2 Education Realty Trust Inc. 3,005,772 21,251 Retail REITs (25.4%) 2 Simon Property Group Inc. 15,135,236 1,347,339 2 Kimco Realty Corp. 21,303,739 332,125 2 Macerich Co. 6,824,344 305,116 2 Federal Realty Investment Trust 3,244,615 251,101 2 Regency Centers Corp. 4,683,232 192,247 ^,2 Realty Income Corp. 5,530,063 181,331 2 Weingarten Realty Investors 6,034,671 139,522 Developers Diversified Realty Corp. 11,000,056 135,191 2 Taubman Centers Inc. 2,831,112 122,785 2 National Retail Properties Inc. 4,369,389 102,812 2 CBL & Associates Properties Inc. 6,945,868 101,410 2 Tanger Factory Outlet Centers 2,135,920 88,854 Equity One Inc. 2,190,901 42,525 Acadia Realty Trust 2,002,876 38,215 Inland Real Estate Corp. 4,028,049 37,944 ^ Pennsylvania Real Estate Investment Trust 2,247,143 35,482 * Alexander's Inc. 108,251 34,404 Saul Centers Inc. 716,379 28,318 2 Glimcher Realty Trust 3,642,752 24,807 Getty Realty Corp. 984,713 24,391 Cedar Shopping Centers Inc. 2,897,584 23,065 2 Ramco-Gershenson Properties Trust 1,632,078 20,336 2 Kite Realty Group Trust 3,340,660 18,106 Urstadt Biddle Properties Inc. Class A 848,964 14,314 Urstadt Biddle Properties Inc. 69,255 1,025 Specialized REITs (26.8%) Public Storage 6,742,694 653,435 2 Host Hotels & Resorts Inc. 33,467,537 544,182 2 HCP Inc. 15,544,315 499,283 2 Ventas Inc. 8,304,381 392,216 2 Health Care REIT Inc. 6,523,020 293,079 2 Nationwide Health Properties Inc. 5,951,226 208,412 2 Hospitality Properties Trust 6,542,556 173,312 2 Senior Housing Properties Trust 6,754,549 151,842 2 Entertainment Properties Trust 2,228,091 97,412 2 LaSalle Hotel Properties 3,659,025 96,415 Omega Healthcare Investors Inc. 4,513,409 90,359 2 Healthcare Realty Trust Inc. 3,148,084 75,995 2 DiamondRock Hospitality Co. 6,478,174 71,195 *,2 Sunstone Hotel Investors Inc. 5,207,718 66,294 2 Extra Space Storage Inc. 4,354,223 65,401 2 Medical Properties Trust Inc. 5,690,858 57,193 2 Sovran Self Storage Inc. 1,429,541 52,736 National Health Investors Inc. 1,243,617 50,516 Hersha Hospitality Trust 6,720,132 38,775 U-Store-It Trust 4,430,084 38,187 LTC Properties Inc. 1,108,059 30,915 *,2 FelCor Lodging Trust Inc. 3,430,392 27,821 *,2 Ashford Hospitality Trust Inc. 2,784,401 25,895 *,2 Strategic Hotels & Resorts Inc. 3,986,867 25,596 Universal Health Realty Income Trust 599,433 19,913 Total Real Estate Investment Trusts (Cost $13,695,673) Market Value Coupon Shares ($000) Temporary Cash Investment (0.8%) 1 Money Market Fund (0.8%) 3,4 Vanguard Market Liquidity Fund (Cost $111,904) 0.210% 111,904,000 111,904 Total Investments (100.1%) (Cost $13,807,577) Other Assets and Liabilities-Net (-0.1%) 4 Net Assets (100%) * Non-income-producing security. ^ Part of security position is on loan to broker-dealers. The total value of securities on loan is $42,854,000. 1 The fund invests a portion of its assets in Real Estate Investment Trusts through the use swap contracts. After giving effect to swap investments, the fund's effective Real Estate Investment Trust and temporary cash investment positions represent 99.7% and 0.4%, respectively, of net assets. 2 Considered an affiliated company of the fund as the fund owns more than 5% of the outstanding voting securities of such company. 3 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 4 Includes $46,909,000 of collateral received for securities on loan. REITReal Estate Investment Trust. REIT Index Fund A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the fund's pricing time but after the close of the securities primary markets, are valued by methods deemed by the board of trustees to represent fair value. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. B. Certain of the fund's investments are in companies that are considered to be affiliated companies of the fund because the fund owns more than 5% of the outstanding voting securities of the company. Transactions during the period in securities of these companies were as follows: Current Period Transactions January 31, Proceeds April 30, 2010 From 2010 Market Purchases Securities Dividend Market Value at Cost Sold Income Value ($000) ($000) ($000) ($000) ($000) Alexandria Real Estate Equities Inc. 132,690 11,796 3,842 806 165,868 AMB Property Corp. 179,533 42,694 6,707 2,136 244,862 American Campus Communities Inc. 68,501 5,343 2,595 904 77,984 Apartment Investment & Management Co. 91,957 7,773 3,644 - 139,041 Ashford Hospitality Trust Inc. NA 1 1,217 1,987 - 25,895 AvalonBay Communities Inc. 313,232 29,050 9,173 3,780 449,268 BioMed Realty Trust Inc. 73,122 18,650 2,742 715 109,306 Boston Properties Inc. 459,827 37,525 17,492 3,608 580,085 Brandywine Realty Trust 73,859 5,677 2,726 1,006 86,867 BRE Properties Inc. NA 1 24,961 2,720 1,049 138,755 Camden Property Trust 127,160 9,977 4,723 1,502 164,810 CapLease Inc. NA 1 1,259 248 161 15,934 CBL & Associates Properties Inc. NA 1 6,375 2,974 1,357 101,410 Corporate Office Properties Trust SBI MD 105,911 8,499 3,660 1,189 124,944 DCT Industrial Trust Inc. 51,735 4,123 1,321 760 57,826 DiamondRock Hospitality Co. NA 1 8,779 1,493 - 71,195 REIT Index Fund Duke Realty Corp. 129,680 10,019 4,737 1,955 160,714 DuPont Fabros Technology Inc. 35,475 3,181 1,277 175 49,310 EastGroup Properties Inc. 50,807 3,469 1,270 702 56,648 Education Realty Trust Inc. NA 1 2,011 343 150 21,251 Entertainment Properties Trust 75,027 6,357 3,064 1,421 97,412 Equity Lifestyle Properties Inc. NA 1 5,654 2,614 450 84,932 Equity Residential 449,138 39,206 14,627 4,798 662,896 Essex Property Trust Inc. NA 1 12,692 3,537 1,564 163,393 Extra Space Storage Inc. NA 1 3,820 1,789 423 65,401 Federal Realty Investment Trust 200,594 16,210 6,854 2,082 251,101 FelCor Lodging Trust Inc. 12,494 1,298 546 - 27,821 First Potomac Realty Trust NA 1 7,263 572 294 31,196 Glimcher Realty Trust NA 1 1,879 320 357 24,807 HCP Inc. 421,644 33,534 12,266 14,155 499,283 Health Care REIT Inc. NA 1 24,381 7,048 4,172 293,079 Healthcare Realty Trust Inc. 63,667 4,962 2,362 916 75,995 Highwoods Properties Inc. 109,497 8,053 3,500 1,546 120,502 Home Properties Inc. 74,927 6,148 1,976 988 88,410 Hospitality Properties Trust 138,178 10,972 3,856 2,936 173,312 Host Hotels & Resorts Inc. 336,781 34,024 11,155 328 544,182 HRPT Properties Trust 76,322 17,923 2,989 1,601 105,539 Investors Real Estate Trust NA 1 2,184 996 634 33,223 Kilroy Realty Corp. 63,764 19,399 2,384 786 94,990 Kimco Realty Corp. 259,331 21,999 10,488 3,352 332,125 Kite Realty Group Trust 12,207 969 387 197 18,106 LaSalle Hotel Properties 65,505 10,879 2,558 36 96,415 Liberty Property Trust 173,612 13,434 4,921 2,788 201,897 Macerich Co. 149,163 84,939 3,774 2,912 305,116 REIT Index Fund Mack-Cali Realty Corp. 130,706 10,021 4,351 1,854 143,301 Medical Properties Trust Inc. 41,046 17,086 1,423 828 57,193 Mid-America Apartment Communities Inc. 67,739 6,509 1,989 932 84,579 National Retail Properties Inc. 83,398 7,825 2,439 1,634 102,812 Nationwide Health Properties Inc. NA 1 20,516 4,826 2,430 208,412 Omega Healthcare Investors Inc. 79,686 9,907 4,980 1,440 NA 2 Parkway Properties Inc. 23,028 1,488 608 84 22,582 Post Properties Inc. 43,719 3,890 1,333 504 66,190 ProLogis NA 1 39,950 7,995 3,410 330,470 Ramco-Gershenson Properties Trust NA 1 1,812 335 260 20,336 Realty Income Corp. 148,978 11,494 5,511 2,339 181,331 Regency Centers Corp. 151,287 12,110 5,804 2,102 192,247 Senior Housing Properties Trust 135,404 10,208 4,477 2,408 151,842 Simon Property Group Inc. 1,049,446 86,011 39,510 8,779 1,347,339 SL Green Realty Corp. 178,778 15,764 6,425 402 254,583 Sovran Self Storage Inc. 46,761 3,368 1,591 636 52,736 Strategic Hotels & Resorts Inc. 8,823 1,039 427 - 25,596 Sunstone Hotel Investors Inc. NA 1 4,653 1,241 - 66,294 Tanger Factory Outlet Centers 77,998 6,456 2,262 825 88,854 Taubman Centers Inc. 86,027 7,847 3,286 1,141 122,785 UDR Inc. 119,826 10,544 3,390 1,441 164,587 Ventas Inc. 337,888 26,442 12,609 4,311 392,216 Washington Real Estate Investment Trust NA 1 7,782 2,302 1,330 99,614 Weingarten Realty Investors NA 1 9,088 4,412 1,511 139,522 7,385,878 111,292 11,548,527 1. Not applicable  At January 31, 2010, the issuer was not an affiliated company of the fund. 2. Not applicable  At April 30, 2010, the security was still held but the issuer was no longer an affiliated company of the fund. REIT Index Fund C. Swap Contracts: The fund has entered into swap transactions to earn the total return on a specified REIT index. Under the terms of the swaps, the fund receives the total return (either receiving the increase or paying the decrease) on a reference index, applied to a notional principal amount. In return, the fund agrees to pay the counterparty a floating rate, which is reset periodically based on short-term interest rates, applied to the same notional amount. At the same time, the fund invests an amount approximating the notional amount of the swap in high-quality temporary cash investments. The notional amounts of swap contracts are not recorded in the Schedule of Investments. Swaps are valued daily and the change in value is recorded as unrealized appreciation (depreciation) until periodic payments are made, or the swap terminates, at which time realized gain (loss) is recorded. The primary risk associated with the swaps is that a counterparty will default on its obligation to pay net amounts due to the fund. The fund's maximum risk of loss from counterparty credit risk is the amount of unrealized appreciation on the swap contract. This risk is mitigated by entering into swaps only with highly rated counterparties, by a master netting arrangement between the fund and the counterparty, and by the posting of collateral by the counterparty. The swap contracts contain provisions whereby a counterparty may terminate open contracts if the fund's net assets decline below a certain level, triggering a payment by the fund if the fund is in a net liability position at the time of the termination. The payment amount would be reduced by any collateral the fund has posted. Any securities posted as collateral for open contracts are noted in the Schedule of Investments. At April 30, 2010, the fund had the following open total return swap contract: Floating Unrealized Notional Interest Rate Appreciation Termination Amount Received (Depreciation) Reference Entity Date Counterparty ($000) (Paid) 1 ($000) MSCI US REIT Total Return Swap Gross Index 6/29/10 GSI 51,326 0.001% 34,629 GSIGoldman Sachs International. 1 Based on one-month London InterBank Offered Rate (LIBOR) as of the most recent payment date. The contract provides for the payment of interest based on LIBOR less a fixed interest rate spread. If the spread is greater than LIBOR, the result is net interest received by the fund. At April 30, 2010, the counterparty had deposited in a segregated account securities with a value sufficient to cover substantially all amounts due to the fund in connection with open swap contracts. REIT Index Fund D. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1Quoted prices in active markets for identical securities. Level 2Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). The following table summarizes the fund's investments as of April 30, 2010, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Real Estate Investment Trusts 14,265,421   Temporary Cash Investments 111,904   Swap ContractsAssets  34,629  Total 14,377,325 34,629  E. At April 30, 2010, the cost of investment securities for tax purposes was $13,807,577,000. Net unrealized appreciation of investment securities for tax purposes was $569,748,000, consisting of unrealized gains of $1,619,713,000 on securities that had risen in value since their purchase and $1,049,965,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard Dividend Appreciation Index Fund Schedule of Investments As of April 30, 2010 Market Value Shares ($000) Common Stocks (100.0%) Consumer Discretionary (12.6%) McDonald's Corp. 2,114,946 149,294 Lowe's Cos. Inc. 3,140,046 85,158 Target Corp. 1,400,993 79,674 TJX Cos. Inc. 806,875 37,391 McGraw-Hill Cos. Inc. 617,408 20,819 VF Corp. 225,048 19,449 Stanley Black & Decker Inc. 304,241 18,909 Sherwin-Williams Co. 222,750 17,390 Ross Stores Inc. 234,470 13,130 H&R Block Inc. 699,608 12,810 Family Dollar Stores Inc. 253,635 10,034 John Wiley & Sons Inc. Class A 97,880 4,137 Polaris Industries Inc. 66,939 3,961 Wolverine World Wide Inc. 101,663 3,112 Meredith Corp. 71,175 2,557 Matthews International Corp. Class A 62,566 2,190 Consumer Staples (24.4%) PepsiCo Inc. 2,444,024 159,399 Procter & Gamble Co. 2,330,275 144,850 Wal-Mart Stores Inc. 2,638,043 141,531 Coca-Cola Co. 2,612,201 139,622 Colgate-Palmolive Co. 1,017,680 85,587 Walgreen Co. 2,008,388 70,595 Archer-Daniels-Midland Co. 1,359,437 37,983 Sysco Corp. 1,199,906 37,845 Avon Products Inc. 863,862 27,929 Clorox Co. 288,282 18,652 JM Smucker Co. 242,469 14,808 Brown-Forman Corp. Class B 191,158 11,122 Hormel Foods Corp. 266,304 10,854 Church & Dwight Co. Inc. 139,743 9,677 McCormick & Co. Inc. 231,226 9,150 Casey's General Stores Inc. 105,993 4,094 Lancaster Colony Corp. 54,851 3,015 Tootsie Roll Industries Inc. 76,555 2,036 Energy (10.4%) Chevron Corp. 1,907,317 155,332 Exxon Mobil Corp. 2,145,442 145,568 EOG Resources Inc. 528,041 59,204 Murphy Oil Corp. 397,710 23,922 Helmerich & Payne Inc. 187,024 7,597 Holly Corp. 97,843 2,642 Financials (6.7%) Franklin Resources Inc. 481,497 55,680 Aflac Inc. 871,674 44,421 Chubb Corp. 674,546 35,663 T Rowe Price Group Inc. 534,642 30,747 Eaton Vance Corp. 233,826 8,240 SEI Investments Co. 358,995 8,063 Cullen/Frost Bankers Inc. 116,084 6,891 Transatlantic Holdings Inc. 134,591 6,693 Commerce Bancshares Inc. 159,899 6,623 HCC Insurance Holdings Inc. 233,772 6,356 Brown & Brown Inc. 286,879 5,778 Federated Investors Inc. Class B 220,540 5,319 Wesco Financial Corp. 13,982 5,300 StanCorp Financial Group Inc. 95,073 4,275 Prosperity Bancshares Inc. 93,509 3,667 Westamerica Bancorporation 57,061 3,354 UMB Financial Corp. 78,586 3,310 RLI Corp. 44,350 2,572 First Financial Bankshares Inc. 42,743 2,286 Bank of the Ozarks Inc. 33,794 1,300 Bancfirst Corp. 28,538 1,260 Republic Bancorp Inc. Class A 45,927 1,109 Tompkins Financial Corp. 22,060 896 First Financial Corp. 28,366 827 Southside Bancshares Inc. 33,611 725 SY Bancorp Inc. 27,786 660 WSFS Financial Corp. 14,059 592 Health Care (13.9%) Johnson & Johnson 2,252,363 144,827 Abbott Laboratories 2,595,960 132,809 Medtronic Inc. 2,223,471 97,144 Stryker Corp. 735,312 42,236 Becton Dickinson and Co. 495,211 37,819 Cardinal Health Inc. 723,003 25,081 CR Bard Inc. 188,117 16,278 DENTSPLY International Inc. 312,914 11,465 Beckman Coulter Inc. 136,155 8,496 Teleflex Inc. 73,212 4,489 Owens & Minor Inc. 132,204 4,158 West Pharmaceutical Services Inc. 71,122 2,977 Meridian Bioscience Inc. 87,895 1,757 Industrials (19.3%) United Technologies Corp. 1,903,424 142,662 3M Co. 1,435,904 127,322 Caterpillar Inc. 1,272,651 86,655 Emerson Electric Co. 1,521,978 79,493 General Dynamics Corp. 766,532 58,532 Illinois Tool Works Inc. 1,065,345 54,439 Parker Hannifin Corp. 306,415 21,198 CH Robinson Worldwide Inc. 345,586 20,839 Dover Corp. 361,189 18,861 Expeditors International of Washington Inc. 427,442 17,414 Fastenal Co. 293,500 16,051 WW Grainger Inc. 144,959 16,024 Roper Industries Inc. 192,377 11,739 Cintas Corp. 319,055 8,694 Donaldson Co. Inc. 165,663 7,670 Pentair Inc. 203,983 7,376 Nordson Corp. 71,312 5,122 Harsco Corp. 163,625 5,066 Carlisle Cos. Inc. 121,360 4,579 Graco Inc. 120,235 4,170 CLARCOR Inc. 98,563 3,728 Brady Corp. Class A 101,512 3,488 AO Smith Corp. 51,479 2,658 ABM Industries Inc. 110,003 2,364 Universal Forest Products Inc. 42,172 1,773 Franklin Electric Co. Inc. 50,169 1,755 Tennant Co. 40,869 1,409 Badger Meter Inc. 31,842 1,317 Raven Industries Inc. 40,672 1,235 Gorman-Rupp Co. 35,545 991 Information Technology (5.7%) International Business Machines Corp. 1,124,682 145,084 Automatic Data Processing Inc. 1,054,023 45,702 Linear Technology Corp. 500,236 15,037 Factset Research Systems Inc. 97,513 7,335 Jack Henry & Associates Inc. 177,115 4,520 Materials (5.1%) Praxair Inc. 627,385 52,556 Air Products & Chemicals Inc. 431,961 33,166 Nucor Corp. 675,281 30,604 Ecolab Inc. 476,611 23,278 Sigma-Aldrich Corp. 253,620 15,039 Martin Marietta Materials Inc. 98,110 9,407 Albemarle Corp. 178,752 8,162 Bemis Co. Inc. 225,130 6,846 Valspar Corp. 195,795 6,132 Aptargroup Inc. 134,207 5,776 HB Fuller Co. 104,728 2,456 Stepan Co. 20,384 1,544 Telecommunication Services (0.2%) Telephone & Data Systems Inc. 106,537 3,693 Atlantic Tele-Network Inc. 34,251 1,890 Shenandoah Telecommunications Co. 56,202 998 Utilities (1.7%) Questar Corp. 323,869 15,529 National Fuel Gas Co. 159,066 8,275 MDU Resources Group Inc. 386,040 8,184 Energen Corp. 141,908 6,935 UGI Corp. 210,249 5,780 Aqua America Inc. 282,422 5,177 New Jersey Resources Corp. 85,208 3,215 South Jersey Industries Inc. 58,920 2,658 Northwest Natural Gas Co. 54,457 2,581 California Water Service Group 42,126 1,631 American States Water Co. 39,412 1,471 SJW Corp. 37,885 1,041 Total Investments (100.0%) (Cost $3,406,694) Other Assets and Liabilities-Net (0.0%) Net Assets (100%) A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the fund's pricing time but after the close of the securities primary markets, are valued by methods deemed by the board of trustees to represent fair value. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1Quoted prices in active markets for identical securities. Level 2Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). At April 30, 2010, 100% of the fund's investments were valued based on Level 1 inputs. C. At April 30, 2010, the cost of investment securities for tax purposes was $3,406,694,000. Net unrealized appreciation of investment securities for tax purposes was $394,804,000, consisting of unrealized gains of $409,130,000 on securities that had risen in value since their purchase and $14,326,000 in unrealized losses on securities that had fallen in value since their purchase. Item 2: Controls and Procedures (a) Disclosure Controls and Procedures. The Principal Executive and Financial Officers concluded that the Registrants Disclosure Controls and Procedures are effective based on their evaluation of the Disclosure Controls and Procedures as of a date within 90 days of the filing date of this report. (b) Internal Control Over Financial Reporting. During the last fiscal quarter, there was no significant change in the Registrants internal control over financial reporting that has materially affected, or is reasonably likely to materially affect, the registrants internal control over financial reporting. Item 3: Exhibits (a) Certifications VANGUARD SPECIALIZED FUNDS By: /s/ F. WILLIAM MCNABB III* F. WILLIAM MCNABB III CHIEF EXECUTIVE OFFICER Date: June 21, 2010 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. VANGUARD SPECIALIZED FUNDS By: /s/ F. WILLIAM MCNABB III* F. WILLIAM MCNABB III CHIEF EXECUTIVE OFFICER Date: June 21, 2010 VANGUARD SPECIALIZED FUNDS By: /s/ THOMAS J. HIGGINS* THOMAS J. HIGGINS CHIEF FINANCIAL OFFICER Date: June 21, 2010 * By:/s/ Heidi Stam Heidi Stam, pursuant to a Power of Attorney filed on April 26, 2010, see file Number 33-53683, Incorporated by Reference.
